The court,
Moore, J.,
as to the issues between Mason and Charlton reversed the decree below, and held, in substance, that Sturgeon’s mortgage had priority for two reasons:
I. That the second execution was not a writ authorized by law, while the levy subsisted under the first execution. The second writ should have been a vendi or order to sell the land under the first levy. The second writ being void, the judgment of Mason became dormant, his lien was lost and Sturgeon’s mortgage became the first lien.
II. That merely making a levy on the foreign execution, and ordering the same returned, without further proceedings, did not secure a lien as against the subsequent mortgage of Sturgeon.